DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 6,578,528) in view of Garpow (US 6,506,091).
	Regarding claim 1, Brown teaches of (Fig. 2) a stationary base assembly (base 50) for restricting the movement of a pet (Abstract, pet is restrained by the pet anchoring apparatus), comprising:
a generally circular top surface (generally circular top surface 56);
a generally circular bottom surface (generally circular bottom surface), wherein the bottom surface is rubberized (Col. 9 lines 57-65, material of cover 51 can be a synthetic rubber that can overlies a bottom surface portion of the base 50);
a generally cylindrical endless wall extending between the top surface and the bottom surface (side wall surfaces 54) to define a cylindrical body having an inner volume (Fig. 14, inner cavity 265);
an aperture formed through the top surface for fluidic communication with the inner volume (opening 272); and 
a leash engaging assembly operationally connected to the cylindrical body (Fig. 11, restraining cord 182).
Brown does not appear to teach of a plurality of spaced lugs extending from the top surface;
a plurality of spaced recesses formed in the bottom surface, wherein the plurality of spaced recesses are sized, shaped, and positioned to engage the plurality of spaced lugs. 
Garpow is in the field of connections and teaches of (Fig. 5) a plurality of spaced lugs (male connectors 40, 50, and 60) extending from the top surface (extends from the top surface of device 10);
a plurality of spaced recesses (female receptacles 70, 80, 90) formed in the bottom surface (bottom surface of device 10), wherein the plurality of spaced recesses are sized, shaped, and positioned to engage the plurality of spaced lugs (recesses 70, 80, 90 are for receiving the spaced lugs 40, 50, 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Garpow of a plurality of spaced lugs extending from the top surface; a plurality of spaced recesses formed in the bottom surface, wherein the plurality of spaced recesses are sized, shaped, and positioned to engage the plurality of spaced lugs in order to stack and securely lock multiple bases on top of each other. 

Regarding claim 2, Brown as modified teaches of the invention in claim 1, and further comprising (Figs. 12 and 13):
a stacking unit operationally connected to the generally circular top surface (stacked anchoring bases 170, 190, 210), the stacking unit further comprising:
a generally circular stacking unit top surface (top surface 176, 196, 216);
a generally circular stacking unit bottom surface (bottom surface 172, 192, 212);
a generally cylindrical stacking unit endless wall extending between the stacking unit top surface and the stacking unit bottom surface (side wall surfaces 174, 194, 214) to define a stacking unit cylindrical body having a stacking unit inner volume (Fig. 14, the stacking unit also has an inner cavity 265);
a stacking unit aperture formed through the stacking unit top surface for fluidic communication with the stacking unit inner volume (Fig. 14, 272);
Brown does not appear to teach of a plurality of spaced stacking unit lugs extending from the stacking unit top surface;
a plurality of spaced stacking unit recesses formed in the stacking unit bottom surface and lockingly engaged to the plurality of spaced lugs.
Garpow teaches of (Fig. 5) a plurality of spaced stacking unit lugs (male connectors 40, 50, 60) extending from the stacking unit top surface (top surface of device 10);
a plurality of spaced stacking unit recesses (female receptacles 70, 80, 90) formed in the stacking unit bottom surface (bottom of device 10) and lockingly engaged to the plurality of spaced lugs (lugs 40, 50, 60 are lockingly engaged to the recess 70, 80, 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Garpow to also apply the plurality of spaced lugs and spaced recesses to the stacking unit such that there is a plurality of spaced stacking unit lugs extending from the stacking unit top surface; a plurality of spaced stacking unit recesses formed in the stacking unit bottom surface and lockingly engaged to the plurality of spaced lugs in order to stack and securely lock multiple bases on top of each other. 

	Regarding claim 3, Brown as modified teaches of the invention in claim 2, and wherein both the inner volume and the stacking unit inner volume are substantially filled with water (Col. 4 lines 51-67, the inner cavity can be filled with liquid).

	Regarding claim 4, Brown as modified teaches of the invention in claim 1, and wherein the leash engaging assembly is a handle operationally connected to the stationary base assembly (Fig. 11, flexible cord connector 178).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 6,578,528) as modified by Garpow (US 6,506,091), as applied to claim 1 above, and further in view of Daerr (US 2019/0208743), Bourdon (US 2017/0055490), Dysarz (US 5,941,191), and Hull et al. (US 5,497,733), hereinafter Hull.
	Regarding claim 5, Brown as modified teaches of the invention in claim 1, and at least one connector (flexible cord connector 178). 
Brown does not appear to teach of wherein the leash assembly further comprises:
an aluminum band encircling the cylindrical body and defining a T-ring;
at least one roller bracket operationally connected to the T-ring;
at least one swivel member operationally connected to the at least one roller bracket;
and at least one connector operationally connected to the at least one swivel member for lockingly accepting a leash.
	Daerr is in the field of animal leashes and teaches of wherein the leash assembly further comprises (Fig. 1):
a band encircling the cylindrical body (pet run 2);
at least one bracket (anchor 10);
at least one swivel member operationally connected to the at least one bracket (clip connected to the lead anchor 10); 
and at least one connector operationally connected to the at least one swivel member for lockingly accepting a leash (bottom ring of the swivel member that can lockingly accept a leash).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Daerr to include a band encircling the cylindrical body; at least one bracket; at least one swivel member; and at least one connector operationally connected to the at least one swivel member for lockingly accepting a leash in order for the leash to have a greater degree of rotation around the base. 
Bourdon is in the field of tethers and teaches of an aluminum band (Fig. 1, ¶0057, guide 2 is made up of aluminum). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Bourdon of an aluminum band in order to use a lightweight, weather resistant material as motivated by Bourdon in para. 0057. 
Dysarz is in the field of tethers and teaches of a band encircling the cylindrical body and defining a T-ring (Fig. 9, T-ring 22 around stanchion 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Dysarz of a band encircling the cylindrical body and defining a T-ring such that the bracket is operationally connected to the T-ring is in order to have the ring be freely rotatable around the post as motivated by Dysarz in Col. 3 lines 44-50.
Hull is in the field of leashes and teaches at least one roller bracket (Fig. 1, roller 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Hull to replace the bracket in Brown with roller brackets in order for the connection to the leash to more smoothly and easily move around the base. 

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 6,578,528) as modified by Garpow (US 6,506,091), as applied to claim 1 and 2 above, and further in view of Harding (US 2014/0190419).
Regarding claim 6, Brown as modified teaches of the invention in claim 1, but does not appear to teach of a bifurcated dish member operationally connected to the top surface, wherein the bifurcated dish member further comprises a generally circular recessed body portion; a divider wall bifurcating the generally circular recessed body portion; and a plurality of recesses formed in the generally circular body portion lockingly engaged to the plurality of spaced lugs.
Harding is in the field of pet apparatus and teaches of (Fig. 2) a bifurcated dish member (feeder component 118) operationally connected to the top surface (top plate 140), wherein the bifurcated dish member further comprises a generally circular recessed body portion (two-well bowl 124 makes a generally circular recessed body portion); and a divider wall (divider 126) bifurcating the generally circular recessed body portion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Harding of a bifurcated dish member operationally connected to the top surface, wherein the bifurcated dish member further comprises a generally circular recessed body portion; and a divider wall bifurcating the generally circular recessed body portion in order to provide both food and water in the same dish and have less parts. 
Garpow teaches of (Fig. 5) a plurality of recesses (female receptacles 70, 80, 90) formed in the body portion (device 10) lockingly engaged to the plurality of spaced lugs (lockingly engaged to the lugs 40, 50, 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Garpow of a plurality of recesses formed in the generally circular body portion lockingly engaged to the plurality of spaced lugs in order to extend the lugs into the generally circular body portion. 

Regarding claim 7, Brown as modified teaches of the invention in claim 2, but does not appear to teach of a bifurcated dish member operationally connected to the stacking member top surface, wherein the bifurcated dish member further comprises a generally circular recessed body portion; a divider wall bifurcating the generally circular recessed body portion; and a plurality of recesses formed in the generally circular body portion lockingly engaged to the plurality of stacking member spaced lugs.
Harding is in the field of pet apparatus and teaches of (Fig. 2) a bifurcated dish member (feeder component 118) operationally connected to the top surface (top plate 140), wherein the bifurcated dish member further comprises a generally circular recessed body portion (two-well bowl 124 makes a generally circular recessed body portion); and a divider wall (divider 126) bifurcating the generally circular recessed body portion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Harding of a bifurcated dish member operationally connected to the stacking member top surface, wherein the bifurcated dish member further comprises a generally circular recessed body portion; and a divider wall bifurcating the generally circular recessed body portion in order for the stacking member to be similar to the base and serve the same functions as the base such that the base and the stacking unit can be interchangeable. 
Garpow teaches of (Fig. 5) a plurality of recesses (70, 80, 90) formed in the body portion (device 10) lockingly engaged to the plurality of stacking member spaced lugs (locking engaged to lugs 40, 50, 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Garpow of a plurality of recesses formed in the generally circular body portion lockingly engaged to the plurality of stacking member spaced lugs in order to extend the lugs into the generally circular body portion and lock the base to the stacking unit. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 6,578,528) as modified by Garpow (US 6,506,091), Daerr (US 2019/0208743), Bourdon (US 2017/0055490), Dysarz (US 5,941,191), and Hull et al. (US 5,497,733), hereinafter Hull, as applied to claim 5 above, and further in view of Livesay et al. (US 6,971,334), hereinafter Livesay.
Regarding claim 8, Brown as modified teaches of the invention in claim 5 and further comprising (Fig. 11): 
an elongated flexible member (restraining cord 182) operationally connected to the at least one connector (incorporated from Daerr).  
Brown does not appear to teach of further comprising:
wherein the elongated flexible member includes an inelastic portion and an elastic portion connected thereto.
Livesay is in the field of leashes and teaches of (Fig. 1A and 1B) wherein the elongated flexible member (dog leash 10) includes an inelastic portion (inelastic strap portion 30) and an elastic portion (elastic strap portion 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Livesay of wherein the elongated flexible member includes an inelastic portion and an elastic portion connected thereto in order to provide some rigid structure and flexibility to the leash. 

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 6,578,528) in view of Garpow (US 6,506,091) and Harding (US 2014/0190419).
Regarding claim 9, Brown teaches of (Fig. 2) a stationary base assembly (base 50) for restricting the movement of a pet (Abstract, pet is restrained by the pet anchoring apparatus), comprising:
a first generally circular top surface (generally circular top surface 56);
a first rubberized generally circular bottom surface (Col. 9 lines 57-65, material of cover 51 can be a synthetic rubber that can overlies a bottom surface portion of the base 50);
a first generally cylindrical endless wall extending between the first generally circular top surface and the first generally circular bottom surface (side wall surfaces 54) and defining a first cylindrical body having a first inner volume (Fig. 14, inner cavity 265);
a first aperture formed through the first generally circular top surface for fluidic communication with the first inner volume (Fig. 14, opening 272);
a leash engaging assembly operationally connected to the first cylindrical body (Fig. 11, restraining cord 182);
a stacking unit operationally connected to the first generally circular top surface (stacked anchoring bases 170, 190, 210), the stacking unit further comprising:
a second generally circular top surface (top surface 176, 196, 216);
a second generally circular bottom surface (bottom surface 172, 192, 212);
a second generally cylindrical endless wall extending between the second top surface and the second bottom surface (side wall surfaces 174, 194, 214) to define a second cylindrical body having a second inner volume (Fig. 14, the stacking unit also has an inner cavity 265);
a second aperture formed through the second top surface for fluidic communication with the second inner volume (Fig. 14, 272);
Brown does not appear to teach of a first plurality of spaced lugs extending from the first generally circular top surface;
a first plurality of spaced recesses formed in the first generally circular bottom surface, wherein the first plurality of spaced recesses are sized, shaped, and positioned to engage the first plurality of spaced lugs; and
a second plurality of spaced lugs extending from the second top surface;
a second plurality of spaced recesses formed in the second bottom surface and lockingly engaged to the first plurality of spaced lugs;
a bifurcated dish member operationally connected to the second top surface, wherein the bifurcated dish member further comprises a generally circular recessed body portion; a divider wall bifurcating the generally circular recessed body portion;
and a plurality of recesses formed in the generally circular body portion lockingly engaged to the second plurality of spaced lugs.
Garpow is in the field of connections and teaches of (Fig. 5) a first plurality of spaced lugs (male connectors 40, 50, and 60) extending from the first top surface (extends from the top surface of device 10);
a first plurality of spaced recesses (female receptacles 70, 80, 90) formed in the first bottom surface (bottom surface of device 10), wherein the plurality of spaced recesses are sized, shaped, and positioned to engage the first plurality of spaced lugs (recesses 70, 80, 90 are for receiving the spaced lugs 40, 50, 60) and
a second plurality of spaced lugs extending from the second top surface (a duplicate of device 10 with a second top surface has the same plurality of spaced lugs);
a second plurality of spaced recesses formed in the second bottom surface and lockingly engaged to the first plurality of spaced lugs (duplicate of device 10 has a second bottom surface and is locking engaged to first plurality of spaced lugs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Garpow of a plurality of spaced lugs extending from the first generally circular top surface; a plurality of spaced recesses formed in the first rubberized generally circular bottom surface, wherein the first plurality of spaced recesses are sized, shaped, and positioned to engage the first plurality of spaced lugs, and
a second plurality of spaced lugs extending from the second top surface; a second plurality of spaced recesses formed in the second bottom surface and lockingly engaged to the first plurality of spaced lugs in order to stack and securely lock multiple units on top of each other.
Harding is in the field of pet apparatus and teaches of (Fig. 2) a bifurcated dish member (feeder component 118) operationally connected to the top surface (top plate 140), wherein the bifurcated dish member further comprises a generally circular recessed body portion (two-well bowl 124 makes a generally circular recessed body portion); and a divider wall (divider 126) bifurcating the generally circular recessed body portion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Harding of a bifurcated dish member operationally connected to the second top surface, wherein the bifurcated dish member further comprises a generally circular recessed body portion; and a divider wall bifurcating the generally circular recessed body portion in order to provide both food and water in the same dish and be elevated on the stacking unit for easier access for the animal. 
Garpow teaches of (Fig. 5) a plurality of recesses (female receptacles 70, 80, 90) formed in the body portion (device 10) lockingly engaged to the plurality of spaced lugs (lockingly engaged to the lugs 40, 50, 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Garpow of a plurality of recesses formed in the generally circular body portion lockingly engaged to the plurality of spaced lugs in order to extend the lugs into the generally circular body portion. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 6,578,528) as modified by Garpow (US 6,506,091), and Harding (US 2014/0190419), as applied to claim 9 above, and further in view of Daerr (US 2019/0208743), Bourdon (US 2017/0055490), Dysarz (US 5,941,191), and Hull et al. (US 5,497,733), hereinafter Hull. 
Regarding claim 10, Brown as modified teaches of the invention in claim 9, and further comprises: 
at least one connector (flexible cord connector 178). 
Brown does not appear to teach of wherein the leash assembly further comprises:
an aluminum band encircling the first cylindrical body and defining a T-ring;
at least one roller bracket operationally connected to the T-ring;
at least one swivel member operationally connected to the at least one roller bracket;
and at least one connector operationally connected to the at least one swivel member for lockingly accepting a leash.
	Daerr is in the field of animal leashes and teaches of wherein the leash assembly further comprises (Fig. 1):
a band encircling the first cylindrical body (pet run 2);
at least one bracket (anchor 10);
at least one swivel member operationally connected to the at least one bracket (clip connected to the lead anchor 10); 
and at least one connector operationally connected to the at least one swivel member for lockingly accepting a leash (bottom ring of the swivel member that can lockingly accept a leash).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Daerr to include a band encircling the cylindrical body; at least one bracket; at least one swivel member; and at least one connector operationally connected to the at least one swivel member for lockingly accepting a leash in order for the leash to have a greater degree of rotation around the base. 
Bourdon is in the field of tethers and teaches of an aluminum band (Fig. 1, ¶0057, guide 2 is made up of aluminum). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Bourdon of an aluminum band in order to use a lightweight, weather resistant material as motivated by Bourdon in para. 0057. 
Dysarz is in the field of tethers and teaches of a band encircling the cylindrical body and defining a T-ring (Fig. 9, T-ring 22 around stanchion 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Dysarz of a band encircling the cylindrical body and defining a T-ring such that the bracket is operationally connected to the T-ring is in order to have the ring be freely rotatable around the post as motivated by Dysarz in Col. 3 lines 44-50.
Hull is in the field of leashes and teaches at least one roller bracket (Fig. 1, roller 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Hull to replace the bracket in Brown with roller brackets in order for the connection to the leash to more smoothly and easily move around the base. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 6,578,528) as modified by Garpow (US 6,506,091), Harding (US 2014/0190419), Daerr (US 2019/0208743), Bourdon (US 2017/0055490), Dysarz (US 5,941,191), and Hull (US 5,497,733), as applied to claim 10 above, and further in view of Livesay et al. (US 6,971,334), hereinafter Livesay.
Regarding claim 11, Brown as modified teaches of the invention in claim 10 and further comprising (Fig. 11): 
an elongated flexible member (restraining cord 182) operationally connected to the at least one connector (incorporated from Daerr).  
Brown does not appear to teach of further comprising:
wherein the elongated flexible member includes an inelastic portion and an elastic portion connected thereto.
Livesay is in the field of leashes and teaches of (Fig. 1A and 1B) wherein the elongated flexible member (dog leash 10) includes an inelastic portion (inelastic strap portion 30) and an elastic portion (elastic strap portion 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Livesay of wherein the elongated flexible member includes an inelastic portion and an elastic portion connected thereto in order to provide some rigid structure and flexibility to the leash. 

Response to Arguments
Applicant's arguments filed 11/2/2022 have been fully considered but they are not persuasive. 
Applicant argues that Brown does not teach of a system for restraining the movement of a pet and having a circular/cylindrical cross-sectional shape because Brown discloses that the outer perimeter of the base being non-circular, having at least a portion being straight-edged, or irregular in shape so as to prevent the base from rolling if for any reason it is upended and lying on its side (Fig. 9 and col. 5, lns. 8-22). The Examiner respectfully disagrees. 
The claims merely claim for “a generally circular” and “a generally cylindrical” shape, in which “generally” gives a broad interpretation on what shape can be considered generally circular and cylindrical. The octagonal shape as seen in Fig. 9 is generally circular and cylindrical in that it has an approximately fully rounded circumference. Therefore, even if Brown says that the apparatus is non-circular, the claims are broadly interpreted to encompass the octagonal shape as “generally circular” and “generally cylindrical” as seen in Fig. 9. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647